COOKS, J.,
dissent.
11While I agree a portion of Delahous-saye’s “business profits” should be offset to account for his “labor” in creating the companies’ combined net profit, the total profit of his business ventures are not attributable to his labor and do not constitute earnings within the contemplation of the Act. Rather, the total “profit” line in this case reflects two amounts — one solely attributable to Delahoussaye’s labor and the other solely a return on his investment which is not subject to SEB offset.